   Case 2:19-cv-09122-SDW-LDW Document 1 Filed 03/29/19 Page 1 of 7 PageID: 1




                        UNITED STATES DISTRICT COURT
                                  FOR THE
                           DISTRICT OF NEW JERSEY

LAW OFFICES OF TIMOTHY R. HOTT , P.C.
100 Challenger Road - Suite 402
Ridgefield Park, New Jersey 07660
Tel: (201)994-0400
(TH 6729)
timhott@gmail.com
Attorney for Plaintiffs
 PIPEFITTERS LOCAL UNION NO. 274,
 AND PIPEFITTERS LOCAL 274 PENSION,                       CIVIL ACTION
 WELFARE, ANNUITY, EDUCATION,
 P.A.C., AND INDUSTRY FUNDS AND THE                    CIVIL ACTION NO.
 BOARDS OF TRUSTEES THEREOF,
                      Plaintiff(s)

           vs.                                            COMPLAINT


 AERODYNE REDMOND
 ENVIRONMENTAL, INC.
 845 ROUTE 46
 CLIFTON, NEW JERSEY 07013
                    Defendant(s)


PLAINTIFFS having their principal office at 205 Jefferson Road, Parsippany, Passaic

County, New Jersey 07054 complaining of the Defendant, Aerodyne Redmond

Environmental, Inc., whose principal offices are 845 Route 46, Clifton, Passaic

County, New Jersey 07013 say:

                                   THE PARTIES

      1.    Plaintiffs Pipefitters Local Union No. 274 Pension, Welfare, Annuity,

Education and Industry Training Funds are unincorporated trusts established

pursuant to 29 U.S.C. 186©)(5) for the purpose of providing pension, welfare,
   Case 2:19-cv-09122-SDW-LDW Document 1 Filed 03/29/19 Page 2 of 7 PageID: 2




education and other benefits to employees of employers covered by provisions of a

collective bargaining agreement between Pipefitters Local Union No. 274 (“Union”)

and the Mechanical Contractors Association of New Jersey, Inc. Plaintiff, Pipefitters

Local Union No. 274 is an unincorporated labor organization representing employees

in an industry affecting commerce.

      2.    Defendant, Aerodyne Redmond Environmental, Inc. [“Defendant or

“Company”] is an employer who employs employees represented by the Union.

Defendant is signatory to the current collective bargaining agreement described in

paragraph #1 above. By virtue of said agreement defendant is required to make

certain payments to plaintiff Funds on behalf of said employees.

                                   JURISDICTION

      3.    The Court has jurisdiction over this matter pursuant to 28 U.S.C. 1331,

29 U.S.C. 185, 29 U.S.C. 1132(g)(2) and 29 U.S.C. 1145.

                                        FACTS

      4.    In accordance with 29 U.S.C. 1001 et seq. and specifically 29 U.S.C.

1145 defendant is required to remit payments to said Funds in certain specified

amounts in accordance with the Trust Agreement of said Funds and the procedures

therein as set by the Trustees of said Funds.

      5.    The procedure established by the Trustees of said Funds requires that

employers such as defendant remit payments on behalf of its employees weekly.

      6.    Since on or about November 26, 2018 defendant has failed to remit


                                           2
    Case 2:19-cv-09122-SDW-LDW Document 1 Filed 03/29/19 Page 3 of 7 PageID: 3




payments to the aforesaid plaintiffs. The last payment remitted by defendant was

for payments required through the period ending November 25, 2018. Defendant is

delinquent in payment of monies due to plaintiff Funds in the estimated amount of

$21,012.00 for the period from November 26, 2018 through February 28, 2019.

Defendant may also be indebted to plaintiff Funds for additional sums unpaid and

accruing as delinquent during pendency of this cause of action.

      7.     In accordance with 29 U.S.C. 1132(g)(2) plaintiff Funds are also due and

entitled to collect interest at the rate set by 26 U.S.C. 6621, liquidated damages of

20% of the principal sum due, reasonable attorneys fees and cost of suit.

      WHEREFORE, Plaintiffs Pipefitters Local Union No. 274 Pension, Welfare,

Annuity and Education Funds demand judgment against defendant:

(a) For an amount equal to the principal sum due and owing to plaintiff Funds at the

time judgment is entered plus interest at the rate set by 26 U.S.C. 6621, liquidated

damages in the amount of 20% of the principal sum due, reasonable attorneys fees

and cost of suit; and

(b) Such other and further relief as the Court deems equitable and just under the

circumstances.

                                   SECOND COUNT

      8.     Plaintiffs repeat and reallege every paragraph of the First Count as if set

forth in full herein.

      9.     Article VII of the collective bargaining agreement between the Union and


                                            3
    Case 2:19-cv-09122-SDW-LDW Document 1 Filed 03/29/19 Page 4 of 7 PageID: 4




defendant requires defendant to remit payments to plaintiffs on account of its

employees represented by the Union in certain specified amounts on a weekly basis.

        10.   Said collective bargaining agreement between plaintiff and defendant

also provides that defendant be liable for interest, liquidated damages, attorneys

fees and cost of suit for failure to remit payments weekly to plaintiff Funds and

incorporates by reference the provisions of plaintiffs’ Trust Agreements and the

provisions of 29 U.S.C. 1132(g)(2) therein.

        11.   Since on or about November 26, 2018 defendant has failed and refused

to remit payments to the aforesaid plaintiff Funds. Defendant is delinquent in

payment of monies due the ERISA Fund plaintiffs in estimated the amount of

$21,012.00 for the period November 26, 2018 through February 28, 2019.

        12.   Defendant may also be indebted to plaintiffs for additional sums unpaid

and accruing as delinquent during the pendency of this cause of action.

        13.   In accordance with the referenced provisions of the collective bargaining

agreement between the Union and the defendant, the Trust Agreements of plaintiff

Funds and the provisions of 29 U.S.C. 1132(g)(2) plaintiff Funds are entitled to

interest on the principal sum due at the rate set by 26 U.S.C. 6621, liquidated

damages of 20% of the principal sum due, reasonable attorneys fees and cost of

suit.

        WHEREFORE, Plaintiffs Pipefitters Local Union No. 274 Pension, Welfare,

Annuity and Education Funds demand judgment against defendant:


                                            4
    Case 2:19-cv-09122-SDW-LDW Document 1 Filed 03/29/19 Page 5 of 7 PageID: 5




(a) For an amount equal to the principal sum due and owing to plaintiff Funds at the

time judgment is entered plus interest at the rate set by 26 U.S.C. 6621, liquidated

damages in the amount of 20% of the principal sum due, reasonable attorneys fees

and cost of suit; and

(b) Such other and further relief as the Court deems equitable and just under the

circumstances.

                                     THIRD COUNT

       14.    Plaintiffs repeat and reallege each and every paragraph of the First and

Second Counts as if set forth in full herein.

       15.    In accordance with the provisions of the collective bargaining agreement

between the Union and defendant the defendant agreed to and did make certain

deductions from wages paid to employees represented by the Union which

deductions were to be remitted to plaintiff Vacation Fund for vacation pay benefits to

employees, to plaintiff Political Action Committee and to plaintiff Union.

       16.    Defendant deducted from wages of employees an estimated $2,500.00

for the purposes and benefit of plaintiff Vacation Fund, Political Action Committee

and the Union for dues and assessments during the period November 26, 2018

through February 28, 2019 but has failed and refused to remit said sums to

plaintiffs.

       17.    Defendant may be liable for additional sums deducted from wages of

employees represented by the Union for periods accruing during pendency of this


                                            5
   Case 2:19-cv-09122-SDW-LDW Document 1 Filed 03/29/19 Page 6 of 7 PageID: 6




cause of action.

      18.    By its actions described hereinabove defendant has converted money of

plaintiffs and defendant’s employees to defendants unlawful benefit and use.

      19.    By its actions described above defendant became a constructive Trustee

of monies belonging to plaintiffs and defendant’s employees.

      20.    By failing and refusing to remit said trust monies of plaintiffs and

defendant’s employees to plaintiffs defendant has breached its fiduciary duty as

trustee owed to plaintiffs and defendant’s employees.

      WHEREFORE, Plaintiffs Pipefitters Local Union No. 274, Pipefitters Local Union

No. 274 Vacation Fund and Political Action Committee demand judgment against

defendant:

(a) For an amount equal to the principal sum due and owing to said Plaintiffs at the

time judgment is entered, plus interest, attorneys fees, cost of suit, punitive

damages for breach of fiduciary duty and such other and further relief as the Court

deems equitable and just.

(b) For an accounting of all such money that was deducted from the wages of

employees represented by plaintiff Union.

                                   FOURTH COUNT

      21.    Plaintiffs repeat and reallege each and every paragraph of the First,

Second and Third Counts as if set forth in full herein.

      22.    In accordance with the provisions of Article VII of the collective


                                            6
   Case 2:19-cv-09122-SDW-LDW Document 1 Filed 03/29/19 Page 7 of 7 PageID: 7




bargaining agreement between the Union and defendant the defendant agreed to

make certain payments to plaintiff Industry Fund on behalf of its employees.

      23.   Since on or about November 26, 2018 defendant has failed and refused

to remit payments to the aforesaid plaintiff Fund. Defendant is delinquent in an

estimated payment of $250.00 due said plaintiff for the period November 26, 2018

through February 28, 2019.

      24.   Defendant may also be indebted to plaintiff for additional sums unpaid

and accruing as delinquent during pendency of this cause of action.

      WHEREFORE, Plaintiff, Pipefitters Local Union No. 274 Industry Fund demands

judgment against defendant:

(a) For an amount equal to the principal sum due and owing to said Plaintiffs at the

time judgment is entered, plus interest, attorneys fees, cost of suit, punitive

damages for breach of fiduciary duty and such other and further relief as the Court

deems equitable and just.

(b) For an accounting of all such money that owed to this Plaintiff on account of

hours worked by employees of the Defendant represented by plaintiff Union.



                                                 S/TIMOTHY R. HOTT
Dated: 3/29/2019                                 TIMOTHY R. HOTT




                                           7
